IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 446
                                                   :
         ORDER AMENDING RULES 501,                 :          MAGISTERIAL RULES DOCKET
         514-516, 1001, 1002, AND 1005,            :
         AND ADOPTING RULE 514.1 OF                :
         THE PENNSYLVANIA RULES OF                 :
         CIVIL PROCEDURE GOVERNING                 :
         ACTIONS AND PROCEEDINGS                   :
         BEFORE MAGISTERIAL                        :
         DISTRICT JUDGES                           :



                                                ORDER


PER CURIAM

      AND NOW, this 19th day of August, 2020, upon the recommendation of the Minor
Court Rules Committee; the proposal having been published for public comment at 42
Pa.B. 7525 (December 15, 2012), 44 Pa.B. 4342 (July 12, 2014), 47 Pa.B. 2324 (April
22, 2017), and 47 Pa.B. 7676 (December 23, 2017):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 501, 514-516, 1001, 1002, and 1005 of the Pennsylvania Rules of Civil
Procedure Governing Actions and Proceedings before Magisterial District Judges are
amended in the attached form and Rule 514.1 of the Pennsylvania Rules of Civil
Procedure Governing Actions and Proceedings before Magisterial District Judges is
adopted in the attached form. The rule text incorporates the amendments of the Order of
August 19, 2020, Magisterial District No. 445.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 1, 2021.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.